DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The preliminary amendment filed on 01/27/2021 has been entered. 

	Claims 3, 4, 6, 7, 9-13, 15 and 19 have been amended.

	Claims 1-19 are pending.

Drawings
3. 	The formal drawings filed on 04/04/2005 are acceptable.
Priority
4. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a National Stage entry of PCT/CN2020/081781, filed 1/27/2021.
Information Disclosure Statement
5.	The Information Disclosure Statement(s) filed on 7/23/2021 and 7/22/2022  has been considered.
Election/Restrictions
6.	Applicant's election with traverse of Invention I in the reply filed on 8/8/22 is acknowledged.  The traversal is on the ground(s) that a single search would readily cover the subject matter of all pending claims without placing a serious burden on the Examiner. This is not found persuasive because the physical structure of group I does not require the specifics of making the device as claimed in group II including "a step of using a partial laser annealing process." The specific process may be performed in an unlimited number of ways and claims distinct process features related to H01L27/1285 that are not necessary for a complete search of the apparatus as claimed. The search of group I will not necessarily include the search of the group II.
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-3, 6-8, 10-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qian et al. (“Qian”) US PG-Pub 2019/0172932.
Qian discloses in Figs. 3 and 5 a thin film transistor, comprising: a gate (element 32, Fig. 3G); a gate insulating layer (element 33) covering the gate; an active layer (¶[0070]) disposed on a side of the gate insulating layer away from the gate; an ionized amorphous silicon layer (element 36*/37, ¶[0063]) disposed on a side of the active layer away from the gate, the ionized amorphous silicon layer being in contact with the gate insulating layer (Figs. 3G and 5); and a source (element 381) and a drain (element 382) that are disposed on a side of the ionized amorphous silicon layer away from the gate insulating layer, the source and the drain being coupled to the active layer through the ionized amorphous silicon layer (Figs. 3G and 5). 
Re claim 2, Qian discloses wherein a density of the gate insulating layer (oxides, ¶[0049]) is less than a density of the active layer (polysilicon/silicon, ¶[0070]). Note that Qian’s gate insulating layer  and active layer materials are similar to those employed by Applicants; hence, the recitation calling for, “… wherein a density of the gate insulating layer is less than a density of the active layer” is met.  
Re claim 3, Qian discloses wherein a material of the gate insulating layer includes silicon oxide (¶[0049]). 
Re claim 6, Qian discloses wherein the active layer (¶[0070]) includes a polysilicon pattern (element 34*) and an amorphous silicon pattern (element 37/36*) disposed on at least one side of the polysilicon pattern; and at least one of the source and the drain is coupled to the amorphous silicon pattern (Figs. 3G and 5).  
Re claim 7, Qian discloses wherein the amorphous silicon pattern (element 37/36*) surrounds the polysilicon pattern (element 34*) in directions parallel to a surface of the gate away from the gate insulating layer, and the source and the drain are coupled to the amorphous silicon pattern (Figs. 3G and 5).   
Re claim 8, Qian discloses wherein widths of portions of the amorphous silicon pattern (element 37/36*) located on two opposite sides of the polysilicon pattern are equal (Fig. 3G).    
Re claim 10, Qian discloses a barrier layer (element 35’) disposed on the side of the active layer away from the gate, wherein an edge of the ionized amorphous silicon layer proximate to the active layer overlaps on a surface of the barrier layer away from the gate.
Re claim 11, Qian discloses wherein the active layer includes a polysilicon pattern (element 34*) and an amorphous silicon pattern (element 37/36*), an orthographic projection of the polysilicon pattern on a surface of the gate away from the gate insulating layer is within a range of an orthographic projection of a barrier layer (element 35’) on the surface of the gate away from the gate insulating layer, and an edge of the orthographic projection of the barrier layer on the surface of the gate away from the gate insulating layer coincides with an edge of an orthographic projection of the active layer on the surface of the gate away from the gate insulating layer (Figs. 3G and 5).    
Re claim 12, Qian discloses wherein a thickness of the barrier layer is within the recited  range (¶¶[0012 and 0050]).
Re claim 13, Qian discloses wherein the ionized amorphous silicon layer includes an ion doped sub-layer (element 37) and an amorphous silicon sub-layer (element 36*); and the ion doped sub-layer is farther away from the gate than the amorphous silicon sub-layer. 
Re claims 15 and 16, Qian discloses an array substrate, comprising the thin film transistor according to claim 1 or a display device array substrate (as required in claim 16).
9.	Claim(s) 1-3, 6-8, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (“Cheng”) US PG-Pub 2021/0217899.
Cheng discloses in Figs. 2 and 7 a thin film transistor, comprising: a gate (element 13, Fig. 2); a gate insulating layer (element 15) covering the gate; an active layer (element 20/70) disposed on a side of the gate insulating layer away from the gate; an ionized amorphous silicon layer (element 14/64, ¶[0057 and 0070]) disposed on a side of the active layer away from the gate, the ionized amorphous silicon layer being in contact (thru element 201 or 701/702) with the gate insulating layer (Figs. 2 and 7); and a source (element 11/61) and a drain (element 12/62) that are disposed on a side of the ionized amorphous silicon layer away from the gate insulating layer, the source and the drain being coupled to the active layer through the ionized amorphous silicon layer (Figs. 2 and 7). 
Re claim 2, Cheng discloses wherein a density of the gate insulating layer (oxides, ¶[0058]) is less than a density of the active layer (polysilicon/silicon, ¶[0059]). Note that Cheng’s gate insulating layer  and active layer materials are similar to those employed by Applicants; hence, the recitation calling for, “… wherein a density of the gate insulating layer is less than a density of the active layer” is met.  
Re claim 3, Cheng discloses wherein a material of the gate insulating layer includes silicon oxide (¶[0058]). 
Re claim 6, Cheng discloses wherein the active layer (element 20) includes a polysilicon pattern (element 202) and an amorphous silicon pattern (element 201) disposed on at least one side of the polysilicon pattern; and at least one of the source and the drain is coupled to the amorphous silicon pattern (Figs. 2 and 7).  
Re claim 7, Cheng discloses wherein the amorphous silicon pattern (element 201, ¶[0054]) surrounds the polysilicon pattern (element 202, ¶[0053]) in directions parallel to a surface of the gate away from the gate insulating layer, and the source and the drain are coupled to the amorphous silicon pattern (Figs. 2 and 7).   
Re claim 8, Cheng discloses wherein widths of portions of the amorphous silicon pattern located on two opposite sides of the polysilicon pattern are equal (Figs. 2 and 7).   
Re claim 10, Cheng discloses a barrier layer (element 702, ¶[0091]) disposed on the side of the active layer away from the gate, wherein an edge of the ionized amorphous silicon layer proximate to the active layer overlaps on a surface of the barrier layer away from the gate.
Re claims 15 and 16, Cheng discloses an array substrate, comprising the thin film transistor according to claim 1 or a display device array substrate (as required in claim 16).
10.	Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qian.
Qian discloses in Figs. 3 and 5 a method for manufacturing a thin film transistor, the method comprising: forming a gate (element 32, Fig. 3G) of the thin film transistor on a substrate; forming a gate insulating layer (element 33, Fig. 3G); covering the gate on a side of the gate away from the substrate; forming an active layer (¶[0070]) on a side of the gate insulating layer away from the gate; forming an ionized amorphous silicon layer (element 36*, ¶[0063]) on a side of the active layer away from the gate insulating layer, the ionized amorphous silicon layer being in contact with the gate insulating layer; and forming a source (element 37).
11.	Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng.
Cheng discloses in Figs. 2 and 7 a method for manufacturing a thin film transistor, the method comprising: forming a gate (element 13, Fig. 2) of the thin film transistor on a substrate; forming a gate insulating layer (element 15); covering the gate on a side of the gate away from the substrate; forming an active layer (element 20/70) on a side of the gate insulating layer away from the gate; forming an ionized amorphous silicon layer (element 14/64, ¶[0057 and 0070]) on a side of the active layer away from the gate insulating layer, the ionized amorphous silicon layer being in contact (thru element 201 or 701/702) with the gate insulating layer; and forming a source (element 11/61)  and a drain (element 12/62) on a side of the ionized amorphous silicon layer away from the gate insulating layer, the source and the drain being coupled to the active layer through the ionized amorphous silicon layer (Figs. 2 and 7).  

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 4, 5, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian/Cheng in view of  Mo et al. (“Mo”) US PG-Pub 2021/0327914 and Koezuka et al. (“Koezuka”) US PG-Pub 2019/0348538.
Qian/Cheng teaches the device structure as recited in the claim. The difference between Qian/Cheng and the present claim is the recited stacked first and second gate insulating sub-layers. 
Koezuka discloses a gate insulating layer including a first gate insulating sub-layer (element 107) and a second gate insulating sub-layer (element 106) that are stacked; a material of the first gate insulating sub-layer includes silicon dioxide (¶[0223]), and a material of the second gate insulating sub-layer includes silicon nitride (¶[0223]).
Mo discloses a gate insulating layer including a first gate insulating sub-layer (element 32) and a second gate insulating sub-layer (element 31) that are stacked; a material of the first gate insulating sub-layer includes silicon dioxide (¶[0058]), and a material of the second gate insulating sub-layer includes silicon nitride (¶[0058]).
The teachings of Mo/Koezuka could be incorporated with the Qian/Cheng device which would result in the claimed invention of a first gate insulating sub-layer being closer to the ionized amorphous silicon layer than the second gate insulating sub-layer. The motivation to combine teachings of Mo/Koezuka would be to reduce electrostatic discharge damage  and improve device stability (¶[0223] of Koezuka or ¶[0116] of Mo). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to 
Re claim 5, Mo discloses wherein a thickness of the first gate insulating sub-layer (element 32, ¶¶[0073-0075]) is within the recited range, and a thickness of the second gate insulating sub-layer (element 31, ¶¶[0073-0075]) is within the recited range. 
Re claim 9, Qian/Cheng discloses wherein in a direction parallel to the surface of the gate away from the gate insulating layer and to a connection line between the source and the drain, a width of a portion of the amorphous silicon pattern on a side of the polysilicon pattern is not specifically disclosed. However, it would have been an obvious matter of choice to form the width to be sized as claimed, since such a modification would have involved a mere change in the size of the constituent components. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 14, the combined references do not specifically disclose the recited thickness. However, it would have been an obvious matter of choice to form the thickness to be sized as claimed, since such a modification would have involved a mere change in the size of the constituent components. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (US PG-Pub 2017/0154773) discloses a TFT substrate including double layered gate insulating film comprising SiO and SiN layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893